Citation Nr: 0023117	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-00 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back disability prior to April 7, 1995.

2.  Entitlement to an increased rating for low back 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that decision, the rating for the service-
connected low back disability was reduced from 10 percent, 
which had been in effect since April 26, 1991, to 
noncompensable, effective October 1, 1994.  During the course 
of the appeal, the RO restored the 10 percent rating 
retroactively, effective April 26, 1991.  A temporary total 
rating was assigned from April 7, 1995, through May 30, 1995, 
pursuant to 38 C.F.R. § 4.30.  Ultimately, a 40 percent 
schedular rating was assigned, effective June 1, 1995.  As 
such, the restoration issue is moot, and the only remaining 
issues for appellate consideration are as outlined on the 
title page of this decision.

This case was before the Board in April 1998, at which time 
it was remanded for further development.  In February 1999, 
the RO notified the veteran that his claim of entitlement to 
a total rating due to unemployability caused by service-
connected disability had been denied.  He was issued a 
Supplemental Statement of the Case (SSOC), including his 
appellate rights.  To date no appeal has been received; and, 
therefore, the Board has no jurisdiction over that issue.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 20.1103 
(1999).  Accordingly, it will not be considered below. 


FINDINGS OF FACT

1.  Prior to January 28, 1995, the veteran's service-
connected low back disability, manifested primarily by 
intermittent and non-radiating pain without limitation of 
motion, and with slight flexion on ambulation, was productive 
of no more than mild impairment.

2.  From January 28, 1995, to April 7, 1995, the veteran's 
service-connected low back disability, manifested primarily 
by intermittent radiating pain, limitation of back motion, 
lower extremity weakness, and slight flexion on ambulation, 
was productive of no more than severe impairment.

3.  The veteran's service-connected low back disability, 
currently manifested by intermittent radiating pain, 
limitation of back motion, lower extremity weakness, and 
slight flexion on ambulation, is productive of no more than 
severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back disability prior to January 28, 1995, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4,10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic Codes 
5292, 5293 (1999).

2.  The schedular criteria for a 40 percent rating for low 
back disability for the period from January 28, 1995, to 
April 7, 1995, have been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4,10, 4.40 - 4.42, 
4.45, 4.71a, Diagnostic Codes 5292, 5293 (1999).

3.  The schedular criteria for a rating in excess of the 
current 40 percent for low back disability have not been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4,10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic Codes 
5292, 5293 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a rating in excess of 10 percent for low 
back disability prior to April 7, 1995, and to a rating in 
excess of the current 40 percent evaluation he currently 
receives for low back disability.  As a preliminary matter, 
the Board finds that the veteran's claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  Where, 
as here entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

The veteran's low back disability may be rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 10 percent 
rating is warranted for mild intervertebral disc syndrome, 
while a 20 percent rating is warranted for moderate 
intervertebral disc syndrome, manifested by recurring attacks.  
A 40 percent evaluation is assignable when there is severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief.  A 60 percent rating is warranted 
for pronounced intervertebral disc syndrome, manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain, as well as demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Also applicable to the veteran's back disorder is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  A 10 percent rating is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted 
for severe limitation of motion.

Finally, the Board notes that 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which pertains to ratings for lumbosacral strain, 
is also potentially applicable in rating the veteran's 
service-connected back disability.  Under that code, a 10 
percent rating is warranted when there is characteristic pain 
on motion of the lumbosacral spine.  A 20 percent rating is 
warranted when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  

I.  Period Prior to January 28, 1995

The evidence shows that prior to January 28, 1995, the 
veteran's low back disability was manifested primarily by 
complaints of intermittent, non-radiating mid-lower back 
pain.  Significantly, however, the veteran took no medication 
for the pain, and reported he no longer wore a back brace.  
Moreover, there was no evidence of more than slight 
functional loss due to that pain.  In fact, on VA examination 
in April 1994, his back flexibility was reportedly normal.  
He demonstrated a total of 110 degrees of flexion and 
extension of the back.  Straight leg raising was accomplished 
to 90 degrees, bilaterally, and lateral bending was 
accomplished to 30 degrees on the right and to 25 degrees on 
the left.  He was also able to stand and walk on his toes and 
heels and was able to squat well and raise again without 
difficulty.  There was also no evidence of any painful flare-
ups, lack of normal endurance, weakened movement, atrophy, 
excess fatigability, or incoordination.  Rather, his 
movements were reportedly rhythmical and well-coordinated.  
Although the veteran's employment records indicate he 
reported absence from work due to back disability in 1994, 
there was no concurrent clinical evidence that the veteran's 
back pain had caused him to lose time from work.  In fact, he 
reported that he got plenty of exercise walking at work.  
Accordingly, there is no basis for a finding that the 
veteran's back disability was productive of any more than the 
slight limitation of motion under Diagnostic Code 5292.  
There is also no basis for a rating in excess of 10 percent 
under Diagnostic Code 5295, as there was no evidence of 
muscle spasm on extreme forward bending nor was there any 
evidence of loss of lateral spine motion, unilateral, in the 
standing position.  In fact, the April 1994 VA examination 
revealed no deformity or asymmetry of the veteran's back.  
Finally, there was no objective evidence of intervertebral 
disc syndrome.  Indeed, X-rays showed no diminution in the 
intervertebral disc spaces, and there was no clinical 
evidence of intervertebral disc syndrome such as a protruding 
or herniated nucleus pulposus, radiating low back pain, 
sensory deficits, deficits in reflexes, or weakness.  Bierman 
v. Brown, 6 Vet. App. 125, 126 (1994).  In light of the 
foregoing, there is no basis for a rating in excess of 10 
percent prior to January 28, 1995, the day following the 
veteran's last day of work.  To that extent, the appeal is 
denied.  

II.  Period from January 28, 1995, to April 7, 1995

Evidence of increased low back disability was noted between 
January 28, 1995, and the veteran's back surgery on April 7, 
1995.  The employment Leave of Absence Records show that 
during that time, the veteran was absent from work almost 
continually due to severe back spasms.  MRI revealed 
congenital spinal stenosis, which Dr. V. characterized as 
severe at L3-L4, and L4-L5.  On examination in March 1995, 
back flexion was reduced to 50 degrees, and extension was 
reduced to 5 degrees due to pain.  There was possible sciatic 
notch tenderness on the left.  The veteran's gait was 
slightly flexed, and there was some weakness in the left 
quadriceps and the dorsiflexors of the right foot, each 
listed as 4+/5.  As noted above, the increased symptomatology 
ultimately led to decompressive laminectomy at L3 through L5 
in April 1995.  Indeed, the evidence revealed severe 
impairment as a result of the veteran's low back disability 
and was consistent with a 40 percent schedular rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation; however, 
there is no evidence that from January to April 1995, the 
veteran experienced pronounced impairment due to his service-
connected low back disability.  Although he complained of low 
back pain, he stated that it was no more than intermittent in 
nature with only occasional numbness and periods of weakness 
in his left leg.  Moreover, there was no evidence of absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Finally, there was no evidence of 
flare-ups, excess fatigability, or incoordination.  
Accordingly, a schedular rating in excess of 40 percent was 
not warranted between January and April 1995.  A 40 percent 
evaluation is the highest schedular evaluation assignable 
under Diagnostic Codes 5292 and 5295.

III.  Period from June 1, 1995

Since his back surgery in April 1995, for which a 100 percent 
convalescence rating was assigned to June 1, 1995, the 
veteran has continued to complain of intermittent low back 
pain occasionally radiating to the left leg.  Clinical 
evidence establishes that conservative management has been 
generally unsuccessful in eliminating those complaints.  The 
objective evidence, however, is essentially the same as that 
recorded before the veteran's surgery.  He continues to 
complain of intermittent low back pain occasionally radiating 
to the left leg.  The VA examination reports, dated in 1995 
and 1996, show evidence of restricted motion with forward 
bending of 40 degrees, lateral bending of 25 degrees, 
bilaterally, straight leg raising to between 45 and 60 
degrees on the right and between 30 and 60 degrees on the 
left; however, on the most recent VA examination, straight 
leg raising was negative.  In 1996, the left thigh was 1/2 inch 
smaller than the right and the left calf was 1/4 inch smaller 
than the right.  There remains no current evidence of back 
deformity, asymmetry, or malalignment; sensory deficits; 
deficits in reflexes; weakness; incoordination; 
discoloration; swelling; or flare-ups.  The surgical scar is 
well-healed, non-tender, and freely movable.  The veteran 
reportedly uses a cane in his left hand; however, the 
evidence suggests that he does so voluntarily.  Indeed, 
during an examination for the SSA in August 1996, it was 
noted that his need for a cane had not been medically 
established.  Although back spasms were noted during the most 
recent VA examination, the examiner stated that they were 
voluntary in nature.  In fact, the examiner stated that the 
veteran's complaints of pain and functional loss involved 
much psychogenic overlay and were not substantiated on 
objective examination.  Inasmuch as the veteran's service-
connected low back disability is manifested primarily by 
intermittent low back pain occasionally radiating to the left 
leg without evidence of neurologic deficits, there is no 
schedular basis for a rating in excess of 40 percent.  

III. Extraschedular Evaluation

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating, 
for any period identified above, for his service-connected 
back disability; however, the evidence does not show such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  As noted above, 
although there is documentation of work missed by the veteran 
due to his service-connected back disability, the objective 
clinical findings at that time do not reflect functional 
impairment greater than that reflected by the schedular 
ratings assigned.  Moreover, there is no evidence that he 
required frequent hospitalization for his service-connected 
back disability.  In essence, the record shows that the 
manifestations of that disability are those contemplated by 
the current evaluations.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension purposes for a 
rating outside the regular schedular criteria.


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected low back disability, prior to 
January 28, 1995, is denied.

Entitlement to a 40 percent schedular rating for the 
veteran's service-connected low back disability for the 
period from January 28, 1995, to April 7, 1995, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to an increased schedular rating for low back 
disability, currently evaluated as 40 percent disabling, is 
denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

